Case 3:19-cv-01768-LAB-MDD Document 19 Filed 04/20/20 PageID.121 Page 1 of 1



 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9   RENE RONQUILLO,                                   CASE NO. 19cv1768-LAB (MDD)
10                                      Plaintiff,
                                                       ORDER GRANTING JOINT MOTION TO
11                       vs.                           DISMISS [Dkt. 17]

12   WELLS FARGO BANK, et al.,
13                                  Defendants.

14
           The parties’ Joint Stipulation of Dismissal, construed as a Joint Motion to Dismiss, is
15
     GRANTED. Dkt. 17. This action is DISMISSED WITH PREJUDICE, with each party to
16
     bear its own costs and fees.
17
           IT IS SO ORDERED.
18
     Dated: April 20, 2020
19
                                                     HONORABLE LARRY ALAN BURNS
20                                                   Chief United States District Judge
21
22
23
24
25
26
27
28



                                               -1-
